Citation Nr: 1633419	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  13-16 707	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Whether the character of the appellant's discharge for the period of service from June 2006 to March 2011 is considered a bar to receipt of VA disability benefits.



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The appellant served on active duty from June 2006 to March 2011.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the RO that found that the character of discharge for the appellant's service period was considered dishonorable for VA purposes and a bar to payment of VA disability benefits.

In November 2013 the Board remanded the appeal for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on an appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The November 2013 Board remand directed that the RO "obtain a medical opinion from an appropriate VA medical specialist to determine whether the appellant was insane in accordance with VA regulations at the time he committed the offenses that led to his discharge from service."  In August 2015, the appellant failed to report for a VA examination scheduled in accordance with the remand.  It is unclear as to whether the appellant was notified of the examination at his most recent address.  Nevertheless, as the remand requested a medical opinion and not an examination, there was no need for the appellant to be examined.  Rather, an opinion should have been obtained prior to returning the case to the Board.  See Stegall, supra.

As pointed out in the previous remand, the evidence, to include the appellant's DD Form 214 shows that the appellant enlisted in the U.S. Army in June 2006 and his obligation date was June 2012.  In March 2011, he was discharged from service "under other than honorable conditions" due to misconduct (civil conviction of lewd molestation of his minor children).

The appellant was found guilty of lewd molestation against his minor children, and he was sentenced to a term of 10 years in prison with all but the first five years suspended.  He was noted to be incarcerated at the time of the previous remand. 

He subsequently filed for VA compensation benefits in February 2012, but was denied in September 2012 because the RO found that his character of discharge was considered dishonorable for purposes of receiving VA compensation benefits. 

The appellant submitted statements claiming that he was treated for a compulsive disorder related to pornographic materials during active service.  He was placed on several types of medication to try and regulate his thoughts/behavior.  He stated that his compulsion overtook him and without thinking about consequences, he committed indecent acts with his stepdaughter for approximately one year before he was arrested for such acts.  Thus, the appellant claims that he was not mentally responsible and not able to distinguish right from wrong. 

Generally, VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).   The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a). 

Service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380, (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Manlincon v. West, 12 Vet. App. 238 (1999).  VA has no authority to alter the claimant's discharge classification; the claimant's recourse is with the service department.  Harvey v. Brown, 6 Vet. App. 416 (1994). 

A dishonorable discharge, a statutory bar, or a regulatory bar deprives the claimant of all gratuitous VA benefits.  Such a discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies.  38 C.F.R. § 3.12.  Specifically, there are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and, regulatory bars listed in 38 C.F.R. § 3.12(d).  As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c). 

In this case, the appellant's DD Form 214 indicates that he was separated due to misconduct (civil conviction).  He was issued a discharge under "other than honorable conditions."  38 C.F.R. § 3.12(d) (4) (a discharge from service under other than honorable conditions as the result of willful and persistent misconduct is a regulatory bar). 

In any event, a discharge or release from service under any of the above conditions specified in 38 C.F.R. § 3.12 is a statutory or regulatory bar to the payment of benefits unless it is found that the person was "insane" at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

VA regulations provide that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a). 
When the question is whether an individual was insane at the time of an offense leading to his court-martial or discharge, the rating agency will base its decision on all the evidence procurable relating to the period involved, and apply the definition of paragraph (a). 38 C.F.R. § 3.354(b).  Mental illness is not identical to "insanity."  Beck v. West, 13 Vet. App. 535, 539 (2000). 

In addition, the Court has held that the insanity need only exist at the time of the commission of the offense leading to the person's discharge, and that there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  There still must be competent evidence, though, establishing the appellant was insane at the time of the offenses in question leading to the other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).  In addition, the Court held that "a determination of whether a person is insane is in effect a determination of whether that person's actions were intentional and thus the result of willful misconduct." Id. at 254. 

The Court further indicated such a determination is not warranted when the record does not reflect a claimant suffered from insanity due to disease or that he did not know or understand the nature or consequences of his acts, or that what he was doing was wrong.  Id.  Significantly, the burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995). 

In May 1997, the VA General Counsel discussed the intended parameters of the types of behavior which were defined as insanity under 38 C.F.R. § 3.354(a).  It was indicated that behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity in that regulation.  It was further indicated that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity.  VAOPGCPREC 20-97 (May 22, 1997).

In the previous remand, the Board requested a medical opinion that takes into account the standard necessary (by VA definition) to determine whether the appellant was insane when he committed indecent acts, leading to a guilty charge of lewd molestation in civil court, and ultimately his discharge. 

The Board also noted that in July 2013 the appellant submitted a statement clarifying that while his psychiatric issues began in South Korea (unnoticed) and continued at Fort Drum, New York (noticed), he did not receive psychiatric treatment at that time.  He indicated that he began civilian counseling for his obsessive compulsive behavior with pornographic materials in Fort Sill, Oklahoma, where he was still under counseling and treatment upon his arrest.  The RO was directed to attempt to retrieve any outstanding VA treatment records related to the appellant's psychiatric health.

Further, the previous remand directed that the appellant be contacted in order to have him identify any outstanding records referable to psychiatric treatment during service, including any rendered in Fort Sill, Oklahoma.  The appellant was sent a letter in February 2016 informing him that the RO had contacted the National Personnel Records Center (NPRC) to obtain copies of his mental health treatment records from Fort Sill and that the NPRC had responded that the records could not be located.  It does not appear that the actual response from NPRC is of record.  It also appears that the February 2016 letter was not sent to the most recent address of the appellant.  On remand, the RO must ensure that the NPRC response is included in the claims file, and that another letter is sent to the appellant at his most recent address of record.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the NPRC response to the request for mental health treatment records from Fort Sill is included in the claims file.

2.  Resend the February 2016 letter to the appellant (informing him that the RO had contacted the National Personnel Records Center (NPRC) to obtain copies of his mental health treatment records from Fort Sill and that the NPRC had responded that the records could not be located, and that he should submit any such records in his possession) to the appellant at his most recent address of record.  

3.  Obtain a medical opinion from an appropriate VA medical specialist to determine whether the appellant was insane in accordance with VA regulations at the time he committed the offenses that led to his discharge from service.  It is not necessary for the appellant to be examined; rather the specialist should render the opinion based on a review of the claims file.

The specialist should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that:

(i) The appellant's acts of misconduct were the result of an acquired psychiatric disability;

(ii) A psychiatric disability caused a prolonged deviation from the appellant's normal behavior; or

(iii) interfered with the peace of society; or

(iv) caused him to so depart from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  See 38 C.F.R. § 3.354(b). 

The specialist should provide a thorough rationale for these opinions and should comment on any other relevant medical opinions of record. 
4.  After completing all indicated development, the RO should readjudicate the matter remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the appellant should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




